Citation Nr: 0725389	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  99-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to service-connected asthma.  

2.  Entitlement to an increased evaluation for asthma, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
November 1977 and from April 1981 to April 1984.  

This appeal arises from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico which denied the 
veteran's request to reopen his claim for service connection 
for a psychiatric disorder, claimed as secondary to his 
service-connected asthma and an increased rating for asthma.  

The Board of Veterans' Appeals (Board) in a January 2001 
decision reopened the claim for service connection and 
remanded the appeal to afford the veteran VA examinations.  
During the VA examinations the veteran informed the examiners 
he had been awarded disability benefits from the United 
States Postal Service (USPS) and the Social Security 
Administration (SSA).  Therefore, in September 2003, the 
Board remanded the claims to obtain the veteran's records 
from the USPS and the SSA in September 2003.  The records 
from the USPS and SSA were obtained and placed in the claims 
folder.  

In January 2006, the veteran requested a personal hearing.  
The Board again remanded the claim in March 2006 to afford 
the veteran a hearing, which was conducted by a Decision 
Review Officer at the RO in November 2006.  The claim has 
been returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that the claims file only contains VA 
treatment records dated to 2001.  The veteran last testified 
that he was seen every 3 months at VA for his asthma, and was 
to the emergency room twice since August 2006.  Obviously, 
the records of the veteran's treatment during the appeal 
period for the disability at issue will need to be obtained 
and considered.  

It is also observed that the veteran submitted statements 
from his private physician, Dr. Juan J. Candelario Lanza, 
regarding the veteran's respiratory impairment, but the 
records of this physician's treatment have not been 
associated with the claims file.  This should be 
accomplished.  

With respect to the claim regarding psychiatric disability, 
the present record contains inconsistent opinions regarding 
its onset.  A private physician, Dr. Edgardo Prieto Agostini, 
wrote in an April 1999 statement that the veteran's asthma 
was one of the "precipitating factors" in the veteran's 
"mental condition."  He also indicated that symptoms 
described in the literature of the medications used to treat 
the veteran's asthma, included "drastic changes in ... state 
of mind, insomnia, high level of anxiety and irritability"  
which the veteran had exhibited.  

On the other hand, a VA examiner in December 2001, offered 
the conclusion that the veteran's psychiatric disability was 
"not secondary, in any way" to asthma.  If anything, the 
psychiatric impairment exacerbated the asthma.  Yet a third 
physician, who saw the veteran at a VA facility in April 
2007, offered as her diagnostic assessment that the veteran 
had recurrent major depression without psychotic features due 
to sequelae of asthma.  This inconsistency needs sorting out.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be asked to 
identify all health care providers 
(including emergency room visits) who 
have treated him for his psychiatric 
disorder and asthma since 2001, and with 
any necessary authorizations from the 
veteran, attempts should be made to 
obtain copies of the records of this 
treatment.  This should specifically 
include attempts to obtain copies of all 
the veteran's treatment records 
(including from prior to 2001) from Dr. 
Juan J. Candelario Lanza, Professional 
Center Building, Suite 202, Munoz Rivera, 
Caguas, P.R. 00625, P.O. Box 8127, 
Caguas, P.R. 00625.  

2.  Next, the veteran should be scheduled 
for respiratory and psychiatric 
examinations.  The claims folder should 
be provided to the examiners in 
connection with the examination.  The 
psychiatric examiner is asked to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's asthma, 
including medications prescribed for its 
treatment, caused the veteran to develop 
any psychiatric disorder, or caused any 
current psychiatric disorder to increase 
in severity.  In offering the opinion, 
the examiner should reference the 
opinions already of record, including 
those by Dr. Edgardo Prieto Agostini, and 
other VA examiners/ treatment providers, 
and set out a rationale for any 
conclusion inconsistent with one or the 
other of these.  

        The respiratory examiner should 
conduct any indicated tests, and describe 
the extent of respiratory impairment 
present.  The medications used to treat 
the veteran's asthma should be 
identified, and whether intermittent (at 
least three per year) courses of systemic 
(oral or parenteral) corticosteroids are 
used should be indicated.  

3.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


